           Case 4:18-cv-00125-DCN Document 34 Filed 11/05/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               IN THE DISTRICT OF IDAHO

 A. RICHARD (“RICK”) WHITE,                              Case No. 4:18-cv-00125-DCN

                        Plaintiff,                        ORDER OF DISMISSAL
 v.                                                        WITH PREJUDICE

 POCATELLO HOSPITAL, LLC d/b/a
 PORTNEUF MEDICAL CENTER; LHP
 POCATELLO, LLC,

                        Defendants.

         Based upon the Stipulation of Dismissal filed by the parties in the instant case (Dkt.

33),

         IT IS HEREBY ORDERED that:

      1. This action is DISMISSED WITH PREJUDICE and CLOSED.

      2. Each party will bear their own costs and attorney’s fees.



                                                    DATED: November 5, 2019


                                                    _________________________
                                                    David C. Nye
                                                    Chief U.S. District Court Judge




1 - ORDER OF DISMISSAL WITH PREJUDICE
